DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on February 17, 2022 have been considered by the examiner (see attached PTO-1449 form).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Sobelman (Reg. No. 39,038) on 02/18/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A method for providing one or more content item recommendations for a user of a content distribution system having a plurality of users, the content distribution system comprising at least one of a TV distribution system, a TV 
opening a content recommendation session at a server for a selected user;
retrieving user data for the selected user from a first storage resource storing user data on a plurality of users, wherein the first storage resource comprises a remote storage resource;
storing the user data in a second storage resource at the server, wherein the second storage resource comprises a local storage resource; [[and]] 
maintaining the user data in the second storage resource during the content recommendation session for the selected user;
using the user data from the second storage resource and content information concerning content available from one or more content sources to generate at least one content item recommendation based on the user data for only the selected user during the content recommendation session for the selected user; [[and]]
providing the at least one content item recommendation from the server to a user device; [[,]] wherein
maintaining content recommendation sessions in a content recommendation module for a plurality of the users and maintaining in the second storage resource user data for said plurality of the users, simultaneously at the server;
updating the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session;
; [[,]] and
updating the user data for the selected user in the first storage resource, 
wherein the first storage resource comprises a less rapidly readable storage resource and the second storage resource comprises a more rapidly readable storage resource.

3.	(Cancelled)

24.	(Currently Amended)  A system for providing one or more content item recommendations for a user of a content distribution system having a plurality of users, the content distribution system comprising at least one of a TV distribution system, a TV subscription service, a video-streaming system, or a Video-on-Demand system, the system comprising a processing resource configured to:
open a content recommendation session at a server for a selected user;
retrieve user data for the selected user from a first storage resource comprising user data on a plurality of users, wherein the first storage resource comprises a remote storage resource;
store the user data in a second storage resource at the server, wherein the second storage resource comprises a local storage resource; [[and]] 
maintain the user data in the second storage resource during the content recommendation session for the selected user;
use the user data from the second storage resource and content information concerning content available from one or more content sources to generate at least one 
provide the at least one content item recommendation from the server to a user device; [[,]] 
maintain content recommendation sessions in a content recommendation module for a plurality of the users and maintain in the second storage resource user data for said plurality of the users, simultaneously at the server;
update the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session;
use the updated user data stored in the second storage resource in generating at least one subsequent content item recommendation during the content recommendation session for the selected user; [[,]] and
update the user data for the selected user in the first storage resource, 
wherein the first storage resource comprises a less rapidly readable storage resource and the second storage resource comprises a more rapidly readable storage resource.


Allowable Subject Matter
Claims 1, 4-6, 10-20, 22-24, 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is the combination of Mori and Galai et al. that was described previously.  The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 18, 2022.